Clark, J.,
concurs. Ordered that the judgment is modified, on the law, without costs, by reversing so much thereof as (1) classified the joint account of plaintiff and his daughter as separate property, (2) failed to award defendant a separate property credit against the acquisition of the cumulative Pryne Road property, (3) miscalculated the separate property credit due defendant for the Rynex Road property, and (4) ordered the refund of child *1023support overpayments; award defendant half of the value of said joint account naming plaintiff and the daughter ($50,000), award defendant a $100,000 credit for the purchase of the Pryne Road property, resulting in a reduction of plaintiffs distributive share for this asset from $69,000 to $19,000, reduce defendant’s distributive share in the Rynex Road property to $105,500, and award plaintiff a refund of $25,447.85 in child support for the period of November 2009 through April 22, 2011; and, as so modified, affirmed.